                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION – DETROIT

  IN RE:
                                                CHAPTER 13
  ANTWAN JAMAR KELLY,                           CASE NO. 18-53011-MBM
  JESSICA MARIE KELLY,                          JUDGE MARCI B. MCIVOR

  DEBTORS.
                                /

    TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM FILED BY
          CREDIT UNION ONE (PACER CLAIM NO. 4-1)

      NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm.
Ruskin, and objects to the Proof of Claim filed by Credit Union One (PACER Claim
No. 4-1), and in support thereof states as follows:

       1.    The Proof of Claim filed by Credit Union One (PACER Claim No. 4-
1), does not attach appropriate documentation in support of its claim as required by
Federal Rule of Bankruptcy Procedure (3001).

       WHEREFORE, the Chapter 13 Standing Trustee requests that this
Honorable Court allow the Proof of Claim filed by Credit Union One (PACER Claim
No. 4-1), as an unsecured non-priority claim in its entirety, and grant any other and
further relief as this Court deems equitable and just, including entering an Order
absolving the Trustee from any duty to recoup disbursements previously made to
Credit Union One.

                                    OFFICE OF DAVID WM. RUSKIN,
                                    STANDING CHAPTER 13 TRUSTEE

Dated: January 9, 2019              By: /s/ Thomas D. DeCarlo
                                    LISA K. MULLEN (P55478)
                                    THOMAS D. DECARLO (P65330)
                                    Attorneys for Chapter 13 Trustee,
                                         David Wm. Ruskin
                                    1100 Travelers Tower
                                    26555 Evergreen Road
                                    Southfield, MI 48076-4251
                                    Telephone (248) 352-7755
 18-53011-mbm     Doc 24   Filed 01/09/19   Entered 01/09/19 11:00:38   Page 1 of 4
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION - DETROIT

  IN RE:
                                                CHAPTER 13
  ANTWAN JAMAR KELLY,                           CASE NO. 18-53011-MBM
  JESSICA MARIE KELLY,                          JUDGE MARCI B. MCIVOR

  DEBTORS.
  _______________________/

                       (PROPOSED)
 ORDER SUSTAINING TRUSTEE’S OBJECTION TO PROOF OF CLAIM
     FILED BY CREDIT UNION ONE (PACER CLAIM NO. 4-1)

      This matter came on for hearing upon the Objection to Proof of Claim filed
by the Chapter 13 Standing Trustee pursuant to L.B.R. 3007-1 (E.D.M.), the
Objection having been served with the Notice of Objection to Claim in accordance
with the local bankruptcy rules, the requisite time for a response having passed, no
response to the Objection having been timely filed and served, and the Court being
otherwise sufficiently advised in the premises;

       IT IS HEREBY ORDERED that the Trustee’s Objection to Proof of Claim
filed by Credit Union One (PACER Claim No. 4-1) is SUSTAINED. The Proof of
Claim filed by Credit Union One (PACER Claim No. 4-1) is allowed as an unsecured
non-priority claim in its entirety;

       IT IS HEREBY FURTHER ORDERED that to the extent that the Chapter 13
Standing Trustee has previously made disbursements to such Creditor, the Trustee
shall not be obligated to recoup the same.


                                    EXHIBIT 1




 18-53011-mbm     Doc 24   Filed 01/09/19   Entered 01/09/19 11:00:38   Page 2 of 4
        Form B20B (Official Form 20B)
        12/1/2010
                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION - DETROIT
            IN RE:
            ANTWAN JAMAR KELLY,                                                    CHAPTER 13 Proceeding
            JESSICA MARIE KELLY,                                                   CASE NO. 18-53011-MBM
                                              DEBTORS.                             JUDGE MARCI B. MCIVOR
            AKA or DBA (if any:
            Jessica Marie Elmore
            Address(es):
            7327 Helen
            Center Line, MI 48015-0000
            7327 Helen
            Center Line, MI 48015-0000
            Social Security Number(s):
            XXX-XX-7885 XXX-XX-9443
            Employer’s Tax Identification (EIN) No(s). (if any):
            _______________________________________/


                       NOTICE OF OBJECTION TO CLAIM FILED BY CREDIT UNION ONE (PACER CLAIM NO. 4-1)

       The Chapter 13 Standing Trustee has filed an objection to your claim in this bankruptcy case.

        Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them with your attorney,
if you have one.

       If you do not want the court to deny or change your claim, then on or before February 14, 2019, you or your lawyer must:

                  1.       File with the court a written response to the objection, explaining your position, at:

                                                                  U.S. Bankruptcy Court
                                                               211 W. Fort Street, Suite 2100
                                                                    Detroit, MI 48226

                           If you mail your response to the court for filing, you must mail it early enough so that the
                           court will receive it on or before the date stated above. All attorneys are required to file
                           pleadings electronically.

                           You must also mail a copy to:

                           Moran Law, 25600 Woodward Ave, Suite 201 Royal Oak, MI 48067-0000
                           David Wm. Ruskin, 26555 Evergreen Rd., Ste 1100, Southfield, MI 48076
                           CREDIT UNION ONE, 400 E. NINE MILE ROAD, FERNDALE, MI 48220

       2.         Attend the hearing on the objection, scheduled to be held on February 21, 2019, at 9:00 a.m., in Courtroom 1875, United States
Bankruptcy Court, 211 W. Fort Street, Detroit, Michigan, unless your attendance is excused by mutual agreement between yourself and the objector’s
attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference only; neither testimony nor
evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.)

       If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in which
event the hearing will be canceled, and the objection sustained.

                                               OFFICE OF DAVID WM. RUSKIN, STANDING
                                               CHAPTER 13 TRUSTEE

          Dated: January 9, 2019                   By: _/s/ Thomas D. DeCarlo_
                                                   DAVID WM. RUSKIN (P26803)
                                                   LISA K. MULLEN (P55478)
                                                   THOMAS D. DECARLO (P65330)
                                                   1100 Travelers Tower
                                                   26555 Evergreen Road
                                                   Southfield, MI 48076-4251
                                                   Telephone (248) 352-7755




         18-53011-mbm              Doc 24         Filed 01/09/19            Entered 01/09/19 11:00:38                Page 3 of 4
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
  IN RE:

  Antwan Jamar Kelly,                                        CHAPTER 13
  Jessica Marie Kelly,                                       CASE NO. 18-53011-MBM
                              DEBTORS.                       JUDGE MARCI B. MCIVOR
  _______________________________________/

       CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO THE PROOF OF
            CLAIM FILED BY CREDIT UNION ONE (PACER CLAIM NO. 4-1)

        I hereby certify that on January 9, 2019, I electronically filed the Trustee’s Objection to the Proof
of Claim filed by Credit Union One (PACER Claim No. 4-1) With (Proposed) Order Sustaining Trustee’s
Objection To Proof of Claim filed by Credit Union One (PACER Claim No. 4-1), Notice of Objection to
Claim filed by Credit Union One (PACER Claim No. 4-1) and Certificate of Service with the Clerk of the
Court using the ECF system which will send notification of such filing to the following:

        The following parties were served electronically:

                MORAN LAW
                25600 WOODWARD AVE
                SUITE 201
                ROYAL OAK, MI 48067-0000

        The following parties were served via First Class Mail at the addresses below by depositing same
in a United States Postal Box with the lawful amount of postage affixed thereto:

                ANTWAN JAMAR KELLY
                JESSICA MARIE KELLY
                7327 HELEN
                CENTER LINE, MI 48015-0000


                CREDIT UNION ONE
                400 E. NINE MILE ROAD,
                FERNDALE, MI 48220



                                        ____/s/ Vanessa Wild_____
                                        Vanessa Wild
                                        For the Office of David Wm. Ruskin
                                        Chapter 13 Standing Trustee-Detroit
                                        1100 Travelers Tower
                                        26555 Evergreen Road
                                        Southfield, MI 48076-4251
                                        (248) 352-7755




 18-53011-mbm          Doc 24      Filed 01/09/19       Entered 01/09/19 11:00:38           Page 4 of 4
